    
directorwelcomeletter_image1.gif [directorwelcomeletter_image1.gif]












June 29, 2019


Bonnie C. Lind
1020 Bay Pointe Crossing
Alpharetta, GA 30005




Dear Bonnie:


Re:    U.S. Silica Board of Directors
On behalf of U.S. Silica Holdings, Inc. (the “Company”), I am pleased to invite
you to become a member of the Company’s Board of Directors (the “Board”).  We
believe that your skills, expertise and knowledge will prove very helpful to the
Company and our stockholders as we strive to deliver best in class returns while
balancing the needs of all our stakeholders. In addition to your normal Board
duties, we invite you to also serve as a member of the Audit Committee and
Nominating & Governance Committee of the Board.
To facilitate your onboarding, please complete, sign and return the following
enclosed documents:
•
Director’s Questionnaire

•
Section 16 Power of Attorney

•
Indemnification Agreement

For your reference, we have also enclosed copies of the 2018 Form 10-K, the 2019
Proxy Statement, the 2019 Board calendar, our most recent Board Brief and the
current drafts of the press release and 8-K announcing your appointment.
In connection with your service as a director, you will be eligible for equity
awards under the Company’s Amended and Restated 2011 Incentive Compensation
Plan. Upon the commencement of your service on the Board, you will receive the
2019 director equity award of restricted stock units with a fair market value of
$120,000, pro-rated to reflect the time you will serve on the Board between the
date of your execution of this letter and the vesting of the award on May 9,
2020. The number of restricted stock units to be granted to you will be
determined by dividing the value of the grant by the average closing price of a
share of the Company’s common stock on the New York Stock Exchange over the
thirty (30) trading days immediately preceding the grant date. Future annual
equity grants will be determined by the Board based on the recommendation of the
Compensation Committee of the Board.  In addition to equity compensation, you
will be entitled to receive cash compensation of (1) an Annual Retainer of
$75,000, payable in quarterly installments, for your service as a director, (2)
an Annual Retainer of $10,000, payable in quarterly installments, for your
service as a member of the Audit Committee, and (3) an Annual Retainer of
$10,000, payable in quarterly installments, for your service as a member of the
Nominating & Governance Committee.  You will be reimbursed for reasonable
out-of-pocket expenses incurred in connection with your services to the Company
in accordance with the Company’s established policies.  Further, you will be
covered by the Company’s D&O insurance and given an opportunity to execute the
Company’s standard director indemnification agreement.
The Board and its committees will meet at least quarterly. It is our expectation
that you will participate in those meetings in person to the extent possible. We
also ask that you make yourself available to participate in various telephonic
meetings from time to time.
Your services on the Board will be in accordance with, and subject to, the
Company’s Bylaws and Certificate of Incorporation, as such may be amended from
time to time. By accepting this offer, you represent to us that (1) you do not
know of any conflict that would restrict you from becoming a director of the
Company and (2) you will not provide the Company with any documents, records or
other confidential information belonging to any other parties.
To accept this offer, please sign below and return the fully executed letter to
us. You should keep one copy of this letter for your own records. This letter
sets forth the terms of your service with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by a duly authorized
representative of the Company and by you.
I look forward to receiving your acceptance and I am very excited to have you
join our Board.  We are looking forward to seeing you in Austin, TX for our
annual Board retreat July 17th – 21st.
 
Sincerely,
 
U.S. Silica Holdings, Inc.
 
/s/ Bryan A Shinn
Bryan A. Shinn
President & Chief Executive Officer

 
 
Accepted and agreed to this 7th day of July, 2019




/s/ Bonnie C. Lind
Bonnie C. Lind



Enclosures




cc:    Charles Shaver, Chairman of the Board
Peter Bernard, Chairman of the Nominating & Corporate Governance Committee
W. Andrew Macan, Senior Vice President, General Counsel & Corporate Secretary


24275 Katy Freeway, Suite 600, Katy, YX 77494


phone (281) 258-2170     web www.ussilica.com